DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues support for the claim amendment is found at least at paragraphs [0071]-[0075] of the originally filed application. There is no new matter added (page 11). This argument is respectfully traversed.
	Paragraph [0071] describes a request identification result may include multiple forms and multiple pieces of content such as abnormal request, a normal request, or the like, or may be requests of different levels and different degrees…. Paragraph [0075] describes determination rules can be flexibly configured according to various conditions such as a desired level of security prevention and control. For example, for resources that have a higher desired level of security prevention and control (e.g., exclusive drama show, etc.) stricter judgment criteri(a) can be configured. For resource of common desired level of security prevention of control, looser judgement criteri(a) can be configured …..
However, the description at paragraphs [0071][0075] does not disclose the resources that has a higher desired level of security prevention and control is determined to be abnormal request and the resources that has first level of security prevention and control is determined to be normal request. Therefore, neither paragraphs [0071]-[0075] nor the entire originally filed specification has support for the newly added claim limitations such as “…determining that the request identification result is a normal request when the corresponding resource request by the first request information has a first level of security prevention and control, and determining that the request identification result is an abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control, the second level being higher than the first level;…” as recited in amended claims 1, 9, 12.
	Applicant argues Drummond in view of Guerra, taken either alone or in combination, do not teach or fairly suggest “determining a request identification result based on a degree of matching between the associated information and the first request information when the association information exists and a level of security prevention and control for a corresponding resource requested by the first request information, wherein the associated information is partially matched with the first request information,” let alone “determining that the request identification result is a normal request when the corresponding resource request by the first request information has a first level of security prevention and control,” and “determining that the request identification result is abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control, the second level being higher than the first level,” as amended claim 1, 9, 12 recite (see page 13, 14, 16).
	In response, Drummond in view of Guerra discloses in response to receiving the request with device/user identification and selected program/source identification, information such as user identifier/passcode and program/content identifier from the request is compared to information in the database associated with user registration information and program information subscribed/registered with the user. If the user information/device identifier in the request match with the device/user information registered with the user, the server determines whether the program/content identifier free program or pay per view program and compare with subscription/registered information of the user to see whether the user is authorized to access the requested program, if it is determined that the requested program is authorized, then, the requested program is sent to user. If there is no match or user is not authorized to access the requested content, then the requested program is not sent to the user (see include, but are not limited to, E281: paragraphs 0203, 0205-0206, 0208, 0210, 0239; E988: figures 15A, 16, 21; Guerra: figures 2a-2b, 6c, paragraphs 0153, 0168, 0173-0175). Thus, Drummond in view of Guerra discloses “determining a request identification result based on a degree of matching between the associated information and the first request information when the association information exists and a level of security prevention and control for a corresponding resource requested by the first request information, wherein the associated information is partially matched with the first request information,” (determining a request identification result based on a degree of matching of user information, device information, and/or requested content identifier, etc. and information of device, user, content, etc. in the request exists and level of security and control such as whether the requested content is free/common program or need more information such as purchase code, access code, parental control code for pay per view/restricted content, wherein the associated information of stored information matched with the device identifier and/or content identifier in the request);
	 “determining that the request identification result is a normal request when the corresponding resource request by the first request information has a first level of security prevention and control,” (determining that the request identification result is normal request when user request for example, free or common content that require minimum level of restriction to access the content and provide the requested content without checking/asking further information);
	 “determining that the request identification result is abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control (determining that the request identification result is request by checking additional information such as parental control code, purchase code, etc. for pay per view/restricted content does not match with other information in information in the database).
	Drummond in view of Guerra discloses checking adding information of restricted program/pay per view program for a match in order to approve access to the content or reject accessing the content. Thus, it would have been obvious to one of ordinary skill in the art that the second level of security prevention and control (for restricted content/pay per view content) is higher than the first level of security prevention and control (for less restricted/common content). However, to provide a clear support that the teaching is well known in the art, Sie is relied on as an example, for the teaching of second level being higher than first level (level of security prevention and control for corresponding resource of club program is higher than first level of security prevention and control for corresponding resource of normal subscribed program (see for example, figures 7b-7d, col. 4, lines 30-54, col. 8, lines 31-35, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).

For the reasons given above, rejection of claims 1-20 are discussed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
	Each of independent claims 1, 9, 12 recites limitations such as “…determining that the request identification result is a normal request when the corresponding resource request by the first request information has a first level of security prevention and control, and determining that the request identification result is an abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control, the second level being higher than the first level;…” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention (see discussion regarding support of the amended limitations in “response to arguments” above).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Drummond et al. (US 20110078717 A1) in view of Guerra (US 2014/0250471) and further in view of Sie et al. (US 8,806,549).

Note: all documents that are directly or indirectly incorporated by references in their entireties in Drummond including Ser. No. 11/317,911 (corresponding to U.S 20070157281 – hereinafter referred to as E281), ser. No. 10/105,128 (corresponding to U.S 2002/0174430 –referred to as E430), Ser. No. 11/324,202 (corresponding to U.S 20100153885 –referred to as Yates), Ser. No. 09/332,244 (corresponding to U.S 20030149988 –referred to as E988), Ser. No. 10/927,814 (corresponding to U.S 20050028208 – referred to as E208) (see Drummond: paragraphs 0038, 0044, 0046, 0049, 0051, 0067, 0073) are treated as part of the specification of Drummond (see for example, MPEP 2163.07 (b)). 
	Similarly, all documents that are directly or indirectly incorporated by reference in their entirety in Sie (see Sie: col. 1, lines 4-34) are treated as part of the specification of Sie. 

Regarding claim 1, Drummond discloses a method implemented by a target server (media content server that stores/provides content – see include, but not limited to, Drummond: figures 4, 10-15b, E281: figures 1, 11b, 12n; E988: figures 27-28), the method comprising: 
determining whether associated information corresponding to first request information sent by a resource distribution server exists when receiving the first request information, wherein the first request information is determined by the resource distribution server based on a first resource request from a terminal (determining whether associated information such as user device information such as identifier, name, etc. and/or program information such as title, segment information, time, access code, etc. corresponding to a first request information related to a device or a program sent by a local server or node exists when receiving the first request information for registering a device, recording or retrieving availability of program/segment, wherein the first request information is determined by the local server/node based on a first resource request from a terminal such as user device –see include, but not limited to, Drummond: figures 4-5, 9a-15, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0205, 0208, 0220-0223, 0227-0229 ; E988: figures 5, 26-28 and discussed in “response to arguments” above); 
determining a request identification result based on a degree of matching between the associated information and the first request information when the associated information exists, and a level of security prevention and control for a corresponding resource requested by the first request information, wherein the associated information is partially matched with the first request information (determining a request identification result that the requested content is available/recorded based on degree/level/feature of matching between the associated information and the request information such as program title/segment identifier, time, access code, etc. when the associated information indicating the program is available/recorded comprises determining whether the associated information includes request information of one or more channel that provide the requested content, access code/registered user/device and level of security prevention and control for regular program, restricted program, pay per view program, private content, etc. and comparing information such as access code, purchase code, program information, etc. in the request with the information stored/registered to determine whether the is a match in order to determine result of authorize or not authorize the requested content–see include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0203, 0205-0206, 0208, 2010, 0212, 0220-0223, 0227-0230, 0239 ; E988: figures 5. 15A, 16, 21, 26-28 and discussed in “response to arguments” above), and determining the request identification result comprises:
determining that the request identification result is a normal request when the corresponding resource request by the first request information has a first level of security prevention and control (determining that the first identification result is a normal request for free or common or nor highly restricted content and providing the requested content – See include, but not limited to, Drummond: figures 13a-13b, 15a-15b, E281: figures 16-18, paragraphs 0155, 0203, 0205-0206, 0208, 0210, 0237, 0239; E988: figures 15A, 16, 21 and discussion in “response to arguments” above), and
determining that the request identification result is an abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control (e.g., security prevention and control for restricted program/pay per view program that requires for further information such as parental control restriction code, purchase code, etc. in order to access or deny access the restricted content – see include, but are not limited to, E281: paragraphs 0203, 0205-0206, 0208, 0210, 0239; E988: figures 15A, 16, 21 and discussion in “response to arguments” above); and
 returning the request identification result to the resource distribution server to cause the resource distribution server to return the corresponding resource based on the status of the request identification result (returning result with a list of available program/recorded program to node/local server to cause node/local server to perform an operation of transferring/providing the result program for selection for playback back–see include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 15, paragraphs 0174-0175, 0200, 0205, 0208, 0210, 0212, 0220-0223, 0227-0231; E988: figures 27-28 and discussion in “response to arguments” above).
Ellis further discloses rejecting delivery of content by sending a message based on whether the request identification result is an abnormal request (request from unauthorized device/source - see paragraphs 0155, 0237). However, Ellis does not explicitly discloses to cause the resource distribution server to refuse to return corresponding resource, the second level being higher than the first level.
Guerra discloses returning request identification result to resource distribution server to cause the resource distribution server to return a corresponding resource or refuse to return the corresponding resource based on the request identification result (providing identification result of requested content to gateway and/or web server  to cause the gateway and/or webserver to return/provide a corresponding resource of requested content or deny/refuse/reject a return/providing of the corresponding resource of requested content based on whether the request identification result provided by the headend and/or web server application 114 is an unauthorized request or the request that is not match with entire/previous request in the database – see include, but are not limited to, figures 1, 2b, 6c, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135, 0153, 0168, 0173-0175). 
In addition to Drummond, Guerra also discloses determining result based on a matching between the associated information and the first request information when the associated information exists, and a level of security prevention and control for a corresponding resource requested by the first request information, wherein the associated information is partially matched with the first request information (degree of matching between device identifier and/or content identifier in the request and device identifier and/or content identifier in the database when the associated information such as device information, content information, etc. exists and level of security prevention and control using device identification, content identifier, address, etc. -– see include, but are not limited to, figures 1, 2b, 6c, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135, 0153, 0168, 0173-0175), and determining the request identification result comprises: 
determining that the request identification result is a normal request when the corresponding resource request by the first request information has a first level of security prevention and control (see include, but are not limited to, figures 1, 2b, 6c, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135, 0153, 0168, 0173-0175) and discussion in “response to arguments” above), and
determining that the request identification result is an abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control (see include, but are not limited to, figures 1, 2b, 6c, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135, 0153, 0168, 0173-0175) and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drummond with the teachings including to cause resource distribution server to refuse to return the corresponding resource as taught by Guerra in order to yield predictable result of preventing/controlling streaming of content to unauthorized devices/users (see paragraphs 0042, 0119).
Sie discloses determining result based on a matching between the associated information and the first request information when the associated information exists, and a level of security prevention and control for a corresponding resource requested by the first request information, wherein the associated information is partially matched with the first request information (degree of matching between information in the request and information in user profile/subscription such as whether the user is just subscriber to program, member of club program, number of times that has been requested/viewed the requested program - see include, but are not limited to, figures 7b-7d, col. 4, lines 30-54, col. 8, lines 31-35, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26), and determining the request identification result comprises: 
determining that the request identification result is a normal request when the corresponding resource request by the first request information has a first level of security prevention and control (request for viewing subscription channel/program and approve the requested program - see include, but are not limited to, figures 7b-7d, col. 4, lines 30-54, col. 8, lines 31-35, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26), and
determining that the request identification result is an abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control, the second level being higher than the first level (determining that the request identification result is an request of club program, or program with number of access/view has been exceeds the limit, etc., the second level of security prevention and control for accessing club program or restricted program is higher than the first level of accessing normal or just subscription channel/program - see include, but are not limited to, figures 7b-7d, col. 4, lines 30-54, col. 8, lines 31-35, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26); and
returning the request identification result (returning the request identification result with notification, symbol to approve or request further information/upgrade of subscription packet, etc. - see include, but are not limited to, figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drummond in view of Guerra with the teachings including the second level of security prevention and control being higher than the first level of security prevention and control as taught by Sie in order to yield predictable result of improving security prevention and/or additional benefit for user of higher restricted program/club program – see for example, col. 3, lines 30-40, col. 8, lines 31-37).


Regarding claim 2, Drummond in view of Guerra and Sie discloses the method of claim 1, wherein the method further comprises: determining that the request identification result is the abnormal request when the associated information does not exist (abnormal request is read on request when the content is unavailable or not stored and therefore the associated information of the requested content does not exist/unavailable – see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b; E281: paragraphs 0229, 0237; Guerra figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 3, Drummond in view of Guerra in view of Sie discloses the method of claim 1, wherein the associated information includes second request information sent by a resource control server (e.g. associated information includes second request information such as access code, device identifier, program information, etc. send by a controller of user equipment device and/or home network/server  –see include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, paragraphs 0174-0175, 0200, 0205, 0208, 0210, 0212, 0220-0223, 0227-0231; E988: figures 27-28; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135), wherein the second request information is determined by the resource control server according to a second resource request from the terminal (second request information is determined by the resource control server for matching/authentication), the first resource request is a request initiated by the terminal according to resource acquisition information, and the resource acquisition information is information returned by the resource control server for the second resource request (resource acquisition information such as location that recorded content, title, time, etc.), and wherein determining the request identification result based on the associated information and the first request information comprises: 
determining whether the first request information matches the second request information (authenticating whether the access code, user device, program information in the request matches with previous provided access code, previously registered device, or previously stored/available program - see include, but not limited to, Drummond: figures 9, figure 10, item 1005-1006, figure 12 (items 1002, 1004), 13a (steps 1302-1304), figure 13b (steps 1312-1314), 14-15b, paragraphs 0067, 0107, 0109, 0134, 0148,  E281: figures 1, 11b, 12n, paragraphs 0011-0012, 0185, 0186, 0193, 0205-206, 0208, 0210, 0220-0223, 0230-0231, 0235; E988: figures 27-28; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26); determining that the request identification result is the abnormal request when the first request information does not match the second request information (e.g., program is unavailable, device is not registered or not authorized for downloading or playback the content, etc. - see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b; E281: paragraphs 0229, 0237; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 4, Drummond in view of Guerra in view of Sie discloses the method of claim 3, wherein the second request information comprises multiple parameters, wherein determining whether the first request information matches the second request information comprises: determining that the first request information does not match the second request information when at least one parameter mismatch exists (see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: paragraphs 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 5, Drummond in view of Guerra in view of Sie discloses the method of claim 1, wherein determining the request identification result based on the associated information and the first request information comprises: determining that the request identification result is the abnormal request if at least one piece of associated information does not match the first request information, when a plurality of pieces of associated information corresponding to the first request information exist (see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: paragraphs 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 6, Drummond in view of Guerra in view of Sie discloses the method of claim 1, wherein determining the request identification result based on the associated information and the first request information comprises: determining temporal order information of a plurality of pieces of associated information and the first request information when the plurality of pieces of associated information corresponding to the first request information exist; and determining that the request identification result is the abnormal request when the temporal order information does not match a target temporal order (e.g., determining time order information of plurality of pieces/segments for segment that are available and unavailable - see include, but not limited to, Drummond: figures 7a-7b, 9a-9b, figures 11-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: figures 13-18, paragraphs 0199-0200, 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 7, Drummond in view of Guerra in view of Sie discloses the method of claim 4, wherein the parameters comprise at least one of information related to the corresponding resource (e.g., address/location that store/provide the requested content), effective time information related to the second resource request (start/end or available time), temporal order information related to the second resource request, user information related to the second resource request, and terminal information related to the second resource request (see include, but not limited to, Drummond: figures 7a-7b, 9a-9b, figures 11-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: figures 13-18, paragraphs 0199-0200, 0229, 0237; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 8, Drummond in view of Guerra in view of Sie discloses the method of claim 3, wherein the resource acquisition information comprises an address used to obtain the corresponding resource (address/location of the source device, broadcast website, that provide the content – see include, but not limited to, Drummond: figures 9a-9b, 16, paragraphs 0067, 0089; E281: figures 12p, 14, 15, paragraphs 0133, 0171, 0178, 0199, 0202, 0230; Guerra: figures 1, 2b, 6A, 6C).  

Regarding claim 9, limitations of one or more computer-readable storage media that correspond to the limitations of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Drummond in view of Guerra and Sie discloses one or more non-transitory computer readable storage media storing executable instructions that, when executed by one or more processors of a resource distribution server, cause the one or more processors to perform acts comprising:  
determining request information corresponding to a resource request when receiving the resource request from a terminal; 
 sending the request information to a target server, to cause the target server to determine a request identification result according to a degree of matching between associated information corresponding to the first request information and the first request information and a level of security prevention and control for a corresponding resource requested by the first request information, wherein the associated information is partially matched with the first request information, and determining the request identification result comprises: determining that the request identification result is normal request when the corresponding resource request by the first request information has a first level of security prevention and control, and 
determining that the request identification result is an abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control, the second level being higher than the first level; and 
returning a resource corresponding to the resource request or refusing to return the resource based on the request identification result in response to receiving the request identification result returned by the target server (see similar discussion in the rejection of claim 1 and include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0053, 0067, 0107, 0109, 0134, 0143; E988: figures 5, 26-29; E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0205, 0208, 0212, 0220-0223, 0227-0230 ; E208: paragraph 0186, E988: 2a-2c, figures 27-28, paragraphs 0077, 0109; Guerra: figures 1, 2b, 6A-6C, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 10, Drummond in view of Guerra in view of Sie discloses the non-transitory one or more computer readable storage media of claim 9, wherein the request identification result comprises the abnormal request, and the method further comprises: starting an abnormality handling for the abnormal request (see similar discussion in the rejection of claim 2 and include, but not limited to, Drummond: figures 7a-7b, 9a-9b, figure 11, step 1105, figure 12, step 1203, 13a-13b; E281: paragraphs 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 11, Drummond in view of Guerra discloses the non-transitory one or more computer readable storage media of claim 9, wherein the request identification result comprises a normal request, and the method further comprises: returning the resource corresponding to the resource request to the terminal (normal request is read on the request of match/authenticate or available content- see include, but not limited to, Drummond: figures 9, figure 10, item 1005-1006, figure 12 (items 1002, 1004), 13a (steps 1302-1304), figure 13b (steps 1312-1314), 14-15b, paragraphs 0067, 0107, 0109, 0134, 0148,  E281: figures 1, 11b, 12n, paragraphs 0011-0012, 0185, 0186, 0193, 0205-206, 0208, 0210, 0220-0223, 0230-0231, 0235; E988: figures 27-28; See also Guerra: figures 1-3, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135, and Sie: figures 7a-7d).  

Regarding claim 12, limitations of an apparatus that correspond to the limitations of the method in claim 1 and/or claim 9 are analyzed as discussed in the rejection of claim 1 and/or claim 9. Particularly, Drummond in view of Guerra and Sie discloses an apparatus comprising: 
one or more processors; 
memory; 
a first determination module stored in the memory and executable by the one or more processors to determine whether associated information corresponding to first request information sent by a resource distribution server exists when receiving the first request information, wherein the first request information is determined by the resource distribution server based on a first resource request from a terminal; 
a second determination module in the memory and executable by the one or more processors to determine a request identification result based on a degree of matching between the associated information and the first request information when the associated information exists and a level of security prevention and control for a corresponding resource requested by the first request information, wherein the associated information is partially matched with the first request information, and determining the request identification result comprises: 
determining that the request identification result is normal request when the corresponding resource request by the first request information has a first level of security prevention and control, and 
determining that the request identification result is an abnormal request when the corresponding resource request by the first request information has a second level of security prevention and control, the second level being higher than the first level; and  
38an identification result sending module in the memory and executable by the one or more processors to return the request identification result to the resource distribution server to cause the resource distribution server to return the corresponding resource or refuse to return the corresponding resource based on the request identification result (see similar discussion in the rejection of claim 1 and include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0053, 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0205, 0208, 0212, 0220-0223, 0227-0230 ; E208: paragraph 0186, E988: 2a-2c, figures 27-28, paragraphs 0077, 0109; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135; Sie: figures 7a-7d, col. 11, line 16-col. 12, line 20, lines 31-37, col. 21, lines 37-54, col. 22, lines 18-26).  

Regarding claim 13, Drummond in view of Guerra and Sie discloses the apparatus of claim 12, wherein the apparatus further comprises: a third determination module in the memory and executable by the one or more processors to determine that the request identification result is the abnormal request when the associated information does not exist (see similar discussion in the rejection of claim 2, Drummond: figures 9a-15b; Guerra: figures 1, 2b, 3, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 14, Drummond in view of Guerra and Sie discloses the apparatus of claim 12, wherein the associated information comprises second request information sent by a resource control server, wherein the second request information is determined by the resource control server according to a second resource request from the terminal, the first resource request is a request initiated by the terminal according to the resource acquisition information, wherein the resource acquisition information is information returned by the resource control server for the second resource request (see similar discussion in the rejection of claim 3).  

Regarding claim 15, Drummond in view of Guerra and Sie discloses the apparatus of claim 14, wherein the second determination module comprises: a judgment sub-module configured to determine whether the first request information matches the second request information; and 
a first determination sub-module configured to determine that the request identification result is the abnormal request when the first request information does not match the second request information (see similar discussion in the rejection of claim 4 wherein “does not match” correspond to “mismatch exists”; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 16, Drummond in view of Guerra and Sie discloses the apparatus of claim 15, wherein the second request information comprises multiple parameters, wherein the judgment sub-module includes: a second determination sub-module configured to determine that the first request information does not match the second request information when at least one parameter mismatch exists (see similar discussion in the rejection of claim 4; Guerra: figures 1, 2b, 3, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 17, Drummond in view of Guerra and Sie discloses the apparatus of claim 16, wherein the parameters comprises at least one of: information related to the resource, effective time information related to the second resource request, temporal order information related to the second resource request, user information related to the second resource request, and terminal information related to the second resource request (see similar discussion in the rejection of claim 7).  

Regarding claim 18, Drummond in view of Guerra and Sie discloses the apparatus of claim 14, wherein the resource acquisition information comprises an address used for obtaining the corresponding resource (see similar discussion in the rejection of claim 8).  

Regarding claim 19, Drummond in view of Guerra and Sie discloses the apparatus of claim 12, wherein the second determination module comprises: a third determination sub-module configured to determine that the request identification result is the abnormal request if at least one piece of associated information does not match the first request information, when a plurality of pieces of associated information corresponding to the first request information exist (see similar discussion as in the rejection of claim 5).  

Regarding claim 20, Drummond in view of Guerra and Sie discloses the apparatus of claim 12, wherein the second determination module comprises: a fourth determination sub-module configured to determine temporal order information of a plurality of pieces of associated information and the first request information when the plurality of pieces of associated information corresponding to the first request information exist; and a fifth determination sub-module configured to determine that the request identification result is the abnormal request when the temporal order information does not match a target temporal order (see similar discussion in the rejection of claim 6; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis et al. (US 9819562) discloses traffic on boarding for acceleration through out of band security authenticators.
Sekiguchi et al. (US 20040246376) discloses video content transmission device and method, video content storage device.
Miller et al. (US 8224971) discloses using virtual networking devices and routing information to initiate external actions.
Yoshigaki et al. (US 9053306) discloses authentication system, authentication server, authentication method and computer-readable method.
Branam et al. (US 9,391,970) discloses methods, systems, and computer program products for providing media management.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
June 17, 2021